DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                     GLENNIS DEWAIN COMBS,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1580



                         September 15, 2021


Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Larry Helms, Judge.




PER CURIAM.

     Affirmed.

NORTHCUTT, STARGEL, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.